Oliver, Presiding Judge:
This is an appeal for reappraisement under section 501 of the Tariff Act of 1930 filed by the collector of customs from, the value found by the United States appraiser at the port of West Palm Beach, Fla., on an importation of 36 orchid plants exported from England in September 1944.
The merchandise was appraised as entered at £1/0/0 each plus packing on the basis of export value. At the hearing at Miami, Fla., it was stipulated that the export value at the time of exportation at which the merchandise was freely offered for sale to all 'purchasers in the principal markets of England, in the usual wholesale quantities and in the regular course of trade, was 1 pound 5 shillings, plus packing; that the foreign value, if. any, is no higher. This stipulation was based on a price list issued by the exporters and offered in evidence by the Government (exhibit 1), the representative of the importer stating the entry was made by his assistant while he was in Cuba, under pressure due to the perishable nature of the plants and that since' then he has seen the price list and acknowledges the price is as stipulated..
I therefore find that the proper basis of appraisement for this merchandise is the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, and hold that the correct dutiable value of the orchid plants in question is £1/5/0 each plus packing.
Judgment will be rendered accordingly.